Citation Nr: 1217021	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO. 10-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for spondylosis of the cervical spine, status post fusion (claimed as a neck condition).

4.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction. 

5.  Entitlement to an earlier effective date than February 9, 2011, for a grant of a 100 percent evaluation for combined disability of Parkinson's disease residuals of the left and right upper extremities.

6.  Entitlement to a higher combined evaluation than the 100 percent schedular rating assigned for combined disability of Parkinson's disease residuals of the left and right upper extremities. 

7.  Entitlement to an earlier effective date than February 9, 2011, for a grant of an 80 percent evaluation for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity. 

8.  Entitlement to a higher evaluation than the 80 percent rating assigned for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity. 

9.  Entitlement to earlier effective dates than February 9, 2011, for the grant of special monthly compensation based on loss of use of both buttocks, based on loss of use of one foot, based on loss of use of both hands, based on having additional compensable service-connected disabilities that combined are rated 50 percent or more, and based on loss of use of three extremities. 



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorneys at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1963 to June 1967. 

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

On multiple occasions during the course of appeal, the Veteran timely requested Decision Review Officer (DRO) review of his claims being appealed prior to Board adjudication.  38 C.F.R. § 3.2600 (2011).

By a signed November 2009 submission the Veteran's authorized representative withdrew appeals of a claim for a higher evaluation for service-connected diabetes mellitus, and claims for service connection for the following disorders: vitreous floaters (claimed as an eye condition), high cholesterol, lipomas, a left shoulder condition, and hypogonadism/low testosterone.  Following an informal hearing conference with the DRO in March 2010 and a further conversation with the DRO, the Veteran through his authorized representative in a signed March 2010 submission additionally withdrew claims for service connection for restless leg syndrome, hypertension, erectile dysfunction, kidney stones, and pituitary gland dysfunction. Though a claim generally remains open until a final action on the claim, once a claim is withdrawn it no longer exists.  Hanson v. Brown, 9 Vet. App. 29 (1996).  It does not appear that any of these issues were perfected in their appeals prior to their withdrawals. 38 C.F.R. § 20.200 (2011).  There is also no indication that the Veteran sought to revoke these withdrawals of appeals.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

The Veteran's authorized representative in April 2012 submitted additional evidence with waiver of RO consideration prior to Board adjudication.  However, VA administrative records indicate that the Veteran's representative had contacted VA in December 2011 and expressed a desire that a Decision Review Officer (DRO) review the case prior to Board adjudication, based on a belief that the case had not been adequately reviewed. 

Additionally, by contact with the VA in February or March of 2012, the Veteran informed that he desired a video conference hearing in furtherance of his appeal.  This reinforces a request for a video conference hearing made by a VA Form 9 dated in September 2011.  While the Veteran in an August 2011 submission expressed a desire to waive his prior request for a hearing based on a wish to wait for a video conference hearing until all his claimed issues had been developed for Board review, and though he reiterated this waiver sentiment in an October 2011 submission, and though the Veteran's authorized representative in a further October 2011 submission sought to clarify that the Veteran was waiving his hearing request as to the tinnitus, hearing loss, cervical spine spondylosis, and TMJ issues but was not waiving his hearing request as to the separately perfected appealed issues of effective date and special monthly compensation for Parkinson's disease, it nonetheless appears that the Veteran has now sought to nullify those waivers. 

The Veteran's most recent contact with VA in March 2012 informs of a desire for a video conference hearing at the present time.  Because there is no indication that the scheduled date of the requested hearing had become fixed or that a substantial reason exists, as a matter of law, for denying the restored hearing request, the Board finds that the current desires of the Veteran to be heard in his appeal should not be denied him due to any recent inconstancy of resolve.  38 C.F.R. §§ 20.703, 20.704(a), (c), (e) (2011).  Such flexibility seems particularly apt to accommodate a Veteran with Parkinson's disease, as appears to be the case here.  38 C.F.R. § 20.704(c). 

The Board additionally notes that the Veteran by a February 2011 notice of disagreement with the appealed February 2011 decision expressed disagreement with both the effective dates assigned for all the rating actions in that decision, as well as disagreeing with the ratings assigned by that decision.  However, the RO by an August 2011 statement of the case (SOC) only recognized the following earlier effective date issues as the subject of current appeal:

Entitlement to effective date earlier than February 9, 2011, for increased evaluation of residuals of Parkinson's disease of the right and left upper extremity evaluated as 100 percent disabling, for diabetic neuropathy with residuals of Parkinson's disease of the left lower extremity evaluated as 80 percent disabling and for entitlement to special monthly compensation based on loss of use.

No SOC has been issued responsive to the February 2011 notice of disagreement with the ratings assigned by the February 2011 RO decision.  Where a notice of disagreement has been submitted, the veteran is entitled to a SOC.  38 C.F.R. § 19.26 (2011).  The failure to issue a SOC is a procedural defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995) and Manlincon v. West, 12 Vet. App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (2011) (stipulating that, if correction of a procedural defect is essential for a proper appellate decision, the Board shall remand the case to the agency of original jurisdiction and specify the action to be undertaken).

Accordingly, the case is being remanded to the RO for the issuance of a SOC in addition to the opportunity of a Board video conference hearing.  On remand, it is also requested that a DRO afford further review of the case with issuance of a SSOC, to address concerns raised by the Veteran's authorized representative, and to satisfy requirements that an SSOC be issued following receipt of additional evidence for which RO review has not been waived.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case (SOC) to the Veteran addressing the claims of entitlement to a higher (extraschedular) combined evaluation than the 100 percent schedular rating assigned for combined disability of Parkinson's disease residuals of the left and right upper extremities; and entitlement to a higher evaluation than the 80 percent rating assigned for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b) (2011).  Then, as to each of these claims, only if the appeal is timely perfected is the issue to be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran is not, however, to be denied the opportunity to additionally address any claim for which an SOC is issued, including by the requested video conference hearing, notwithstanding any failure to perfect an appeal, within bounds of reasonableness pertaining to appellate hearings.  38 C.F.R. § 20.700(c) (2011); see 38 U.S.C.A. § 5103A (b) (West 2002) (due process requires that the Veteran be allowed to address his claims).

2.  Thereafter, readjudicate de novo the remanded claims that were previously perfected (other than the two issues for which a SOC has been issued as instructed in paragraph #1).  If any benefit sought by these claims is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.

3.  Finally, schedule the Veteran for a video conference hearing before a Veterans Law Judge, as the docket permits.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

